EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Hussein Akhavannik  on 6/9/2021.
Claims 7, 35-36, 48-49, 51-54 and 57 are canceled. Claim 35 does not further limit the pH of claim 1 and is canceled.  
Claims 1-3, 5-6, 9-11, 13, 31, 33-34, 46-47, 50, 55-56 and 58 are allowed.
1.	(Currently Amended) A solid composition comprising: 
(i) from 2.5 to 10 mcg of sincalide;
(ii) from 1 to 4 mg of pentetic acid;
(iii) from 15 to 45 mg of arginine hydrochloride;
(iv) from 2 to 8 mg of L-methionine;
(v) from 7.5 to 30 mg of L-lysine hydrochloride;
(vi) from 0.02 to 1 mg of sodium metabisulfite; and
(vii) from 85 to 340 mg of mannitol,
wherein the solid composition comprises a pH of about 6.5 to about 7.5 when reconstituted in a pharmaceutically acceptable diluent,
wherein the solid composition does not contain a phosphate buffer,
wherein the solid composition does not contain a surfactant, a solubilizer, polysorbate 20, or polysorbate 80,
wherein the solid composition is formulated to be reconstituted in a pharmaceutically acceptable diluent for a quantity sufficient to 2.5 to 10 mL, and 
wherein the solid composition maintains total impurities ess than 5% after 15 months of storage at 25°C, 60% relative humidity or after 3 high-performance liquid chromatography. 

2.	(Currently Amended) The solid composition of claim 1, wherein the solid composition does not contain a buffer having a pKa within one unit of the pH, and wherein the solid composition also does not contain a buffer selected from the group consisting of phosphoric acid, citric acid, citrate, sulfosalicylate, acetic acid, acetate, methyl boronic acid, boronate, disodium succinate hexahydrate, lactic acid, lactate, maleic acid, maleate, potassium chloride, benzoic acid, sodium benzoate, carbonic acid, carbonate, bicarbonate, boric acid, sodium borate, sodium chloride, succinic acid, succinate, tartaric acid, tartrate, tris-(hydroxymethyl)aminomethane, N-2-hydroxyethylpiperazine, N'-2-ethanesulfonic acid 

5. 	(Currently Amended) The solid composition of claim 1, wherein the solid composition comprises: 
(i) 5 mcg of sincalide; [[,]]
(ii) 2 mg of pentetic acid; 
(iii) 30 mg of arginine hydrochloride; 
(iv) 4 mg of L-methionine;
(v) 15 mg of L-lysine hydrochloride; 
(vi) 0.04 mg of sodium metabisulfite; and
(vii) 170 mg of mannitol.

9.	(Currently Amended) A solid composition comprising:
(a) 2.5 to 10 mcg of sincalide,
(b) 1 to 4 mg pentetic acid, 
(c) 15 to 45 mg arginine hydrochloride, 

(e) 7.5 to 30 mg lysine hydrochloride, 
(f) 0.02 to 1 mg sodium metabisulfite, and
(g) 85 to 340 mg mannitol, [[and]] 
[[(h)]] wherein the solid composition comprises a pH from 6.5 to 7.5 when reconstituted in a pharmaceutically acceptable diluent, [[;]]
wherein the solid composition does not contain a phosphate buffer,
wherein the solid composition does not contain a surfactant, a solubilizer, or polysorbate 80,
wherein the solid composition does not contain a buffer having a pKa within one unit of the pH, and 
wherein the solid composition maintains total impurities of less than 5% after 15 months of storage at 25°C, 60% relative humidity or after 3 months of storage at 40ºC, 75% relative humidity and optionally wherein the solid composition also maintains a sincalide level of at least 90% after 15 months of storage at 25°C, 60% relative humidity  high-performance liquid chromatography.

11.	(Currently Amended) A method for the treatment 

13.	(Currently Amended) A method of making the , the method comprising:
(1) mixing: 
(i) sincalide,
(ii) pentetic acid, 

(iii) arginine hydrochloride, 
(iv) L-methionine, 
(v) L-lysine hydrochloride, 
(vi) sodium metabisulfite, 
(vii) mannitol, 
(viii) a pH adjuster, and
(ix) water to form a mixture having a pH of about 6.5 to about 7.5, and 

(2) lyophilizing the pH-adjusted mixture. 



33. (currently amended) The solid composition of claim 31, wherein the solid composition maintains total impurities of less than 4 % and/or a sincalide level of at least 90 % after 15 months of storage at 25°C, 60 % relative humidity when tested by high-performance liquid chromatography.  

34. (currently amended) The solid composition of claim 31, wherein the solid composition maintains total impurities of less than 3 % and/or a sincalide level of at least 90 % after 15 months of storage at 25°C, 60 % relative humidity when tested by high-performance liquid chromatography.  


solid composition does not contain a buffer having a pKa within one unit of the pH, and wherein the solid composition also does not contain a buffer selected from the group consisting of phosphoric acid, citric acid, citrate, sulfosalicylate, acetic acid, acetate, methyl boronic acid, boronate, disodium succinate hexahydrate, lactic acid, lactate, maleic acid, maleate, potassium chloride, benzoic acid, sodium benzoate, carbonic acid, carbonate, bicarbonate, boric acid, sodium borate, sodium chloride, succinic acid, succinate, tartaric acid, tartrate, tris-(hydroxymethyl)aminomethane, N-2-hydroxyethylpiperazine, N'-2-ethanesulfonic acid 

50.	(Currently Amended) The solid composition of claim 9, wherein the solid composition also does not contain a buffer selected from the group consisting of phosphoric acid, citric acid, citrate, sulfosalicylate, acetic acid, acetate, methyl boronic acid, boronate, disodium succinate hexahydrate, lactic acid, lactate, maleic acid, maleate, potassium chloride, benzoic acid, sodium benzoate, carbonic acid, carbonate, bicarbonate, boric acid, sodium borate, sodium chloride, succinic acid, succinate, tartaric acid, tartrate, tris-(hydroxymethyl)aminomethane, N-2-hydroxyethylpiperazine, N'-2-ethanesulfonic acid 

55. (currently amended) The solid composition of claim 1, wherein the solid composition maintains total impurities of less than 5 % and a sincalide level of at least 90 % for at least 18 months when stored at 25°C, 60 % relative humidity.

56. (currently amended) The solid composition of claim 5, wherein the solid composition maintains total impurities of less than 5 % and a sincalide level of at least 90 % for at least 18 months when stored at 25°C, 60 % relative humidity.


less than 5 % and a sincalide level of at least 90 % for at least 18 months when stored at 25°C, 60 % relative humidity.

REASONS FOR ALLOWANCE
The closest prior art Metcalfe et al. (US 20100047175) does not teach or reasonably suggest the compositions are recited by independent claims 1 and 9. The formulations of Metcalfe et al.  disclose formulations that contain a surfactant/solubilizing agent  (see abstract, Examples, Tables 2 and 4 paras 0008,  0047 and 0056). Metcalfe et al. does not disclose stabilized sincalide formulations that lack surfactants. Metcalfe et al. disclose to minimize sincalide degradation associated with surface adsorption, surfactants are added as formulation excipients in bulk and lyophilized formulations of sincalide (see Example 3 paras 0082-0090, tables 8-11).

The restriction requirement, as set forth in the Office action mailed on 8/13/2018 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 11 and 13 have been rejoined.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


CORRESPONDENCE
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615